Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2020 has been entered.
Claims 1, 3, 5, 11, and 12 are current claims. 13-15 are withdrawn as non-elected claims. 
Claim Objections
Applicant has used the term “mystiric” acid throughout the claims. There is no acid by this name. Applicant refers to “myristic” acid in the current specification, so the claims should be corrected to agree with the matter presented in the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCorquodale (US 3,192,033) in view of Wheeler et al. (US 2016/0229763). 
McCorquodale teaches a composition that is a part of a fertilizer where the fertilizer is in pellets or particles (title; example; col. 6, lines 23-31)(meets the limitation of a composition for adding to a granulated product). McCorquodale teaches that the composition contains fatty acid triglycerides such as palmitic acid, oleic acid, linoleic acid, stearic acid, and myristic acid (col. 4, lines 23-30)(teaches the four required fatty acid triglycerides taught in the current claims). McCorquodale teaches that this group of fatty acid triglycerides is typically found in the As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

McCorquodale does not teach the claimed dosage of the composition per ton of granulated product. 
Wheeler teaches fertilizer granules that have a coating made of fatty acids or oils where the oil can be a vegetable oil (claims). Vegetable oil contain oleic acid. Wheeler teaches that the oils or fatty acids can be used as a coating in an amount of 01. To 10% by weight of the total fertilizer granule [0038](teaches 1 kg to 4 kg of composition per ton ratio because 1kg/907 kg is about .1% and 4kg/907 kg is about .4% by weight). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Wheeler with the fatty acid composition of McCorquodale because Wheeler teaches that the coated fertilizer has a noted improvement in efficiency of nutrient delivery (abstract; title; [0029]).
Regarding claim 11, McCorquodale teaches the use of stearic acid. 
Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCorquodale (US 3,192,033) in view of Wheeler et al. (US 2016/0229763) as above, further in view of Fujii et al. (US 2012/0198898 A1). 
McCorquodale teaches the claimed fatty acid ranges except myristic, which is not an obvious variant over what is taught in McCorquodale. McCorquodale teaches 1.1% and the claims teach 1.2%. This is an obvious variant as one of ordinary skill in the art would expect the same results or predictable using 1.1% or 1.2% myristic acid in this composition. McCorquodale does not teach the use of lauric acid. 
Fujii teaches that lauric acid can be used along with myristic, palmitic, oleic, and linoleic in a coated, granulated fertilizer ([0061] Examples). It would have been obvious to use this oil in the same ratio or amount as the other oils are used with an expectation of success and mere routine experimentation . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCorquodale (US 3,192,033) in view of Wheeler et al. (US 2016/0229763) as above, further in view of Inoue et al. (JP 2000-86404). 
McCorquodale does not teach the use of a pigment in the fertilizer granule. 
Inoue teaches that it is known in the art to use pigment in a fertilizer granule or composition added to a fertilizer granule. It would have been obvious to one of ordinary skill in the art at the time of the invention to use pigment in a composition used in a fertilizer granule as taught in McCorquodale because the fertilizer may be sold or used with an expected color and the pigment can normalize or calibrate an homogenous color for retail purposes. 

Response to Arguments
Applicant’s amendments to the claims overcame the prior rejection. The prior art did not teach the currently claimed limitations. This office action uses new art in the obviousness rejeciton. Because all of the arguments were directed specifically to the art used in the previous rejection, these arguments will not be addressed here. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rode (US 5,720,970 teaches ruminant animal granules with a similar oil composition coating that includes myristic acid. 
Richardson (US 2003/0129295) teaches myristic acid in a coating composition of an animal feed.
Martinez et al. (US 2010/0192653) teaches application of anti-caking composition for fertilizers where the composition contains myristic and linoleic and oleic acid. 
Nevin (US 2012/0272700 A1) teaches a biomaterial made from animal waste that has a coating that releases fertilizer in a controlled manner. The biomaterial has an oleic acid coating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732